 

Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Viad Corp, including its subsidiary and affiliated companies
(collectively, “Employer” or the “Company”), and Deborah J. DePaoli (“Employee”)
(collectively referred to as the “Parties”) on the terms and conditions set
forth below.

WHEREAS, Employee’s employment with Employer will end as of November 17, 2017
(the “Separation Date”) at which time Employee will retire;

WHEREAS, Employee desires, in exchange for the consideration provided in
accordance with this Agreement, to waive and release any and all claims that
Employee may have against Employer.

NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the Parties mutually agree as follows:

1.Effective Date.

A.Employee’s employment with Employer will end on the Separation Date, and
Employer and Employee agree that such date will be the date of Employee’s
“separation from service” with Employer for purposes of Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder (“Code
Section 409A”).  

B.Effective Date Of Agreement.  This Agreement shall be effective as provided in
the following acknowledgement:  Acknowledgment of Rights and Waiver of Claims
Under the Age Discrimination in Employment Act (“ADEA”).  Employee acknowledges
that Employee is knowingly and voluntarily waiving and releasing any rights
Employee may have under the ADEA.  Employee also acknowledges that the
consideration given for the waiver and release contained in this Agreement is in
addition to anything of value to which Employee was already entitled.  Employee
further acknowledges that Employee has been advised by this writing, as required
by the Older Workers’ Benefit Protection Act, that:  (i) Employee’s waiver and
release does not apply to any rights or claims that may arise after the
Effective Date (defined below); (ii) Employee should consult with an attorney
prior to executing this Agreement; (iii) Employee has at least twenty-one (21)
days to consider this Agreement (although Employee may by Employee’s own choice
execute this Agreement earlier); (iv) Employee has seven (7) days following the
execution of this Agreement by the Parties to revoke the Agreement; and (v) this
Agreement shall not be effective until the date upon which the revocation period
has expired (“Effective Date”).  Employee may revoke this Release only by giving
Employer written notice of Employee’s revocation of this Release, to Steven W.
Moster, Employer’s President and Chief Executive Officer, to be received by
Employer by the close of business on the seventh (7th) day following Employee’s
execution of this Release.

2.Severance Benefits.

A.Provided that Employee does not revoke this Agreement as provided in Paragraph
1.B above, Employer shall provide to Employee the following amounts and benefits
at the times specified:

 

--------------------------------------------------------------------------------

 

(i)A severance allowance equal to $378,650, which shall be paid, less applicable
withholdings, in regular installments over the twelve (12) month period
following the Separation Date (the “Severance Period”) in accordance with the
Company’s general payroll practices in effect on the Separation Date; provided,
that no amounts shall be paid to Employee until the Company’s first scheduled
payroll date following the later of the Effective Date or the Separation Date,
with the first such payment being in an amount equal to the total amount which
Employee would otherwise have been entitled during the period following the
Separation Date through such payment commencement date if such delay had not
been required; and further provided, however, that any such amounts that
constitute nonqualified deferred compensation within the meaning of Code Section
409A shall be paid within sixty (60) days following the Separation Date
(provided, however, that if such sixty (60) day period begins in 2017 and ends
in 2018, Employee shall not have the right to designate the calendar year of
commencement of the installment severance allowance payments); and
further  provided, however, that the Severance Period and the Company’s
obligation to pay the severance allowance pursuant to this provision shall
terminate upon Employee’s acceptance of full time employment with another
employer.

(ii)Provided Employee properly elects continued group health plan benefits under
Part 6 of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA”), the monthly COBRA premiums during the Severance
Period that is part of Employee’s COBRA continuation period shall equal the
amount Employee would have paid each month for such group health plan coverage
had Employee remained actively employed by the Company.

For the avoidance of doubt, (A) Employee’s monthly COBRA premiums for the
remainder of Employee’s COBRA continuation period following the Severance Period
shall be the entire COBRA premium then generally charged by the Company to
former employees, and (B) Employee’s COBRA continuation period shall end upon
the earlier of (a) when Employee becomes covered under another employer’s group
health plan, and (b) the expiration of the maximum COBRA continuation coverage
period for which Employee is eligible under COBRA.

(iii)Payment in 2017 of a lump-sum amount of $45,000, less applicable
withholdings, intended to approximately equal the amount the Company would have
contributed or credited, if Employee had continued to be eligible to participate
during the Severance Period, to Employee’s accounts maintained under the
Company’s 401(k) plan (also known as the “TRIM” plan) and Supplemental 401(k)
Plan, and to assist in Employee’s purchase of medical coverage after the
Separation Date; and to be paid to Employee on the first regularly scheduled
Company payroll date following the later of the Effective Date or the Separation
Date.

(iv)Eligibility to receive a prorated Management Incentive Plan (“MIP”) bonus
for the MIP performance period ending December 31, 2017, based upon the
Company’s achievement of MIP performance goals for such performance
period.  Such prorated MIP bonus, if any, shall be (i) paid in the same form and
at the same time as MIP bonuses for such performance period are paid to other
employees of the Company, and (ii) the prorated amount payable to Employee shall
be calculated by the Company multiplying its calculated full year MIP bonus for
Employee by a fraction, the numerator of which is the number of calendar days
from January 1, 2017 to the Separation Date and the denominator of which is
three hundred sixty-five (365).

Employee hereby agrees and acknowledges that Employee will not be entitled to
any other payments from Employer, including but not limited to any payment for
any bonus, incentive, and/or

- 2 -

 

--------------------------------------------------------------------------------

 

other similar plan of Employer, including but not limited to the Management
Incentive Plan and/or any other incentive or bonus program of
Employer.  Employee further hereby acknowledges payment by separate check a lump
sum payment, less any and all statutory deductions, for all earned but unused
vacation pay accrued by Employee as of the Separation Date pursuant to Company
policy.  Notwithstanding the foregoing, this Agreement does not amend or alter
the terms and conditions of, or otherwise terminate any rights of Employee (if
any) under, the Company’s 401(k) plan (also known as the “TRIM” plan) and
Supplemental 401(k) Plan; the Viad Corp Defined Contribution Supplemental
Executive Retirement Plan (“DC SERP”), effective as of January 1, 2013; the Viad
Corp Supplemental Pension Plan, amended and restated as of January 1, 2005 for
Code Section 409A; or the Viad Corp Retirement Income Plan (now known as the
MoneyGram Pension Plan).  Employee’s eligibility to make contributions to the
Company’s 401(k) plan (also known as the “TRIM” Plan) and Supplemental 401(k)
Plan, and the Company’s matching obligations under such plans, will cease as of
the Separation Date.

B.Employee’s rights with respect to long-term incentive benefits, including
without limitation restricted stock, restricted stock units or rights under the
Company’s Performance Unit Incentive Plan and other share-based compensation
plans shall be governed in accordance with the terms of such plans, and this
Agreement shall not serve to amend such plans or alter Employee’s or the
Company’s rights or obligations under such plans.

C.The payment and provision of any payments and/or benefits provided herein
shall be contingent upon Employee’s compliance with the covenants set forth in
this Agreement. Any breach of the covenants set forth in this Agreement will
cause Employee to forfeit any right to continued payment or provision set forth
in this Agreement regardless of the amount provided or paid prior to the date of
the breach. Employee will not be entitled to any of the payments and/or benefits
provided herein until the occurrence of each of the following:  (i) this
Agreement is fully executed by the Parties hereto; (ii) this Agreement becomes
effective as provided in Paragraph 1, above, and (iii) Employee has complied
with the covenant contained in Paragraphs 6 through 10, inclusive, below.

D.Employee may undergo an annual physical examination during 2018 at the
Company’s expense.

 

3.Acknowledgments.

A.Acknowledgments by Employee.  Employee acknowledges that Employee would not
otherwise be entitled to consideration in the full amount set forth above were
it not for Employee’s covenants, promises, and releases set forth
hereunder.  Employee further acknowledges and agrees that upon receiving the
severance payment described above, Employee will have received all wages and
other compensation or remuneration of any kind due or owed from Employer,
including but not limited to all wages, overtime, or other wage premiums,
bonuses, advances, vacation pay, severance pay, and any other incentive-based
compensation or benefits to which Employee was or may become entitled or
eligible.  Finally, Employee acknowledges that Employer has provided Employee
with all notices, leaves and benefits to which Employee may have been entitled
to under the Family and Medical Leave Act, the Americans with Disabilities Act,
the Uniformed Services Employment and Reemployment Right Act, and/or any and all
state statutes regarding employee leave (including but not limited to those
regarding medical leave, family leave, military leave, civic leave, etc.).

B.Acknowledgements by Employer.  Employer acknowledges and agrees that it will
promptly reimburse all reasonable expenses incurred by Employee on or before the
Separation

- 3 -

 

--------------------------------------------------------------------------------

 

Date in carrying out Employee’s duties, provided that Employee complies with
Employer’s policies, practices and procedures for submission of expense reports,
receipts, or similar documentation of such expenses.  Employer further
acknowledges and agrees that, if Employer fails at any time to maintain a
directors and officers liability insurance policy for the benefit of the
Employer’s former directors, it will notify Employee in writing within three (3)
business days of the date such policy expires, is cancelled or otherwise
terminates.

4.Releases.

A.Release by Employee.  Employee on Employee’s own individual behalf and on
behalf of Employee’s respective predecessors, heirs, successors and assigns,
hereby releases and forever discharges Employer, and each of Employer’s
employees, shareholders, officers, directors, agents, attorneys, insurance
carriers, parents, subsidiaries, divisions or affiliated organizations or
corporations, whether previously or hereafter affiliated in any manner, and the
respective predecessors, successors and assigns of all of the foregoing
(collectively referred to hereinafter as “Released Parties”), from any and all
claims, demands, causes of action, obligations, charges, damages, liabilities,
attorneys’ fees, and costs of any nature whatsoever, contingent, or
non-contingent, matured or unmatured, liquidated or unliquidated, whether or not
known, suspected or claimed, which Employee had, now has or may claim to have
had as of the Effective Date against the Released Parties (whether directly or
indirectly) or any of them, by reason of any act or omission whatsoever,
concerning any matter, cause or thing, including, without limiting the
generality of the foregoing, any claims, demands, causes of action, obligations,
charges, damages, liabilities, attorneys’ fees and costs relating to or arising
out of any alleged violation of any contracts, express or implied, any covenant
of good faith and fair dealing, express or implied, or a tort, or any legal
restrictions on any of employer’s right to terminate employees, or any federal,
state, municipal or other governmental statute, public policy, regulation or
ordinance, including but not limited to the following: the Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act
of 1967, as amended; the Americans with Disabilities Act of 1990, as amended; 42
U.S.C. 12101, et. seq.; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act of 1974; the Equal Pay Act of 1963; the Worker
Adjustment and Retraining Notification Act, including but not limited to any
state version thereof; the Civil Rights Act of 1991; the Fair Credit Reporting
Act; the Older Workers Benefit Protection Act; the Arizona Employment Protection
Act, the Arizona Civil Rights Act, A.R.S. §§ 23-353, 23-355, 23-356, to the
extent releasable under the law; and/or any other federal, state, city or local
anti-discrimination and/or anti-harassment acts, leave laws, state wage acts and
non-interference or non-retaliation statutes, regulations, and all other claims.

B.Non-Releasable Claims.  Notwithstanding the foregoing, Employee’s release does
not release any claims that Employee cannot lawfully waive, nor does it release
any rights of Employee under the Company’s plans identified in the last
paragraph of Paragraph 2 above, this Agreement, any indemnification agreement
Employer entered into and in effect with Employee prior to the Effective Date,
or Employee’s right to communicate with the Securities and Exchange Commission
(“SEC”) regarding possible securities law violations or to file a charge or
complaint with the SEC and obtain monetary recovery as a result of such charge
or complaint.

5.Employment References.  Employee agrees to direct all reference requests to
the Employer’s President and Chief Executive Officer.  In response to any such
inquiry, Employer shall make a reasonable effort to disclose no more than the
following information:  (i) dates of employment; (ii) last position held; (iii)
last wage or salary earned (confirmation of disclosed amounts only); and (iv)
Employee’s departure was pursuant to retirement.

- 4 -

 

--------------------------------------------------------------------------------

 

6.Covenant to Return Employer Property.  Employee hereby represents and warrants
that on or before the Separation Date, Employee will return to the Employer all
Employer property and documents in Employee’s possession including, but not
limited to:  Employer files, notes, records, computer equipment, peripheral
and/or communication devices, electronic media containing computer recorded
information, tangible property, credit cards, entry cards, pagers,
identification badges, keys, and any other items provided to the Employee.

7.Confidential Information.  Employee acknowledges that during the course of
Employee’s employment with Employer, Employee had access and was privy to
Confidential Information (as defined below) (including trade secrets) important
to Employer’s business. “Confidential Information” means and includes, but is
not limited to, matters of a technical nature such as methods, formulae,
compositions, processes, discoveries, research projects, equipment, machines,
inventions, computer programs/systems, and similar items, matters of a business
nature such as information about Employer’s payroll, costing, purchasing,
pricing, profits, markets, sales, customers, customer lists, Employer sales
materials, pricing information, business and marketing strategies, profit
margins, customer preferences and requirements, records, memoranda, and company
files, and matters pertaining to future developments, such as research and
development, future marketing, product ideas, and merchandising.  Employee
acknowledges that such Confidential Information constitutes trade secrets
pursuant to applicable statutes, including the Uniform Trade Secrets Act as
adopted by the state in which the Employee resides, that the Confidential
information is worthy of protection, that the Confidential Information is the
sole property of the Employer, and that the covenants contained in this
Agreement are a reasonable means to provide such protection.  Accordingly,
Employee agrees that during the remainder of Employee’s employment, following
the termination of that employment, and for so long as the pertinent information
or data remains Confidential Information, Employee shall not divulge or make use
of any Confidential Information, directly or indirectly, personally or on behalf
of any other person, business, corporation, or entity without prior written
consent of Employer.  Employee further acknowledges and agrees that any and all
confidentiality agreements that Employee has previously entered into regarding
Employer’s Confidential Information shall continue to remain in full force and
effect and shall survive Employee’s separation of employment with
Employer.  Employee further acknowledges and agrees that the agreement which
provides the most protection to Employer’s Confidential Information (whether
this Agreement or any confidentiality agreement previously entered into by
Employee) shall govern Employee’s duties not to divulge or make use of
Employer’s Confidential Information.

Employee further agrees that any legal privilege, including the attorney-client
privilege and attorney work product doctrine applicable to communications with
Employee or relating to Employee’s work on behalf of the Company shall remain in
full force and effect following the Separation Date, unless waived in writing by
the Company.

 

Employee further agrees and acknowledges that Employee executed other agreements
with Employer, including but not limited to those regarding incentive/bonus
plans, restricted stock, performance units, and stock options that contain
similar confidentiality/trade secret obligations in addition to certain
non-competition and non-solicitation provisions.  Employee hereby agrees and
acknowledges that those obligations and all post-employment obligations of
Employee under the Employment Agreement remain in full force in effect, and
nothing in this Agreement alters, amends, or changes those obligations in any
way, shape, or form.

Employee further acknowledges and understands that, under the federal Trade
Secrets Act of 2016,  immunity from criminal and civil liability for disclosure
of a trade secret is available only if

- 5 -

 

--------------------------------------------------------------------------------

 

Employee discloses a trade secret in either of these two circumstances: (a)
Employee discloses the trade secret (i) in confidence, (ii) directly or
indirectly to a government official (federal, state or local) or to a lawyer,
and (iii) solely for the purpose of reporting or investigating a suspected
violation of law; or (b) in a legal proceeding, Employee discloses the trade
secret in the complaint or other documents filed in the case, so long as the
document is filed “under seal” (meaning that it is not accessible to the
public).

8.Confidentiality.  Employee agrees that Employee will keep the terms, amount,
and fact of this Agreement completely confidential, and that Employee will not
hereafter disclose any information concerning this Agreement to anyone;
provided, however, that Employee may make such disclosure to Employee’s
immediate family and to Employee’s professional representatives (e.g.,
attorneys, accountants, auditors, and tax preparers) all of whom will be
informed of and agree to be bound by this confidentiality clause.

9.Non-Disparagement.  The Parties agree and promise that they will not undertake
any harassing or disparaging conduct directed at the other Party, and that they
will refrain from making any negative, detracting, derogatory, and unfavorable
statements about the other Party.  Employee further agrees and promises that
Employee will not induce or incite claims of discrimination, wrongful discharge,
or any other claims against Employer by any other person.  The Parties hereby
agree and acknowledge, however, that the terms of this Paragraph 9 would not and
do not prevent them from providing truthful information in response to a legal
subpoena and/or other legal process.

10.Future Cooperation.  Employee agrees to cooperate with the Employer and use
Employee’s best efforts in responding to all reasonable requests by the Employer
for assistance and advice relating to matters and procedures in which Employee
was involved or which Employee managed or was responsible for while Employee was
employed by the Employer.  The duties imposed by the Section 10 shall include a
duty to appear and provide truthful testimony in any legal proceeding involving
the Company.  Employee will be reimbursed for reasonable out-of-pocket costs
incurred by Employee as a result of Employee’s fulfillment of Employee’s
responsibilities under this Section 10.

11.Claims Involving Employer.  Employee represents that Employee has not
instituted, filed or caused others to file or institute any charge, complaint or
action against Employer.  Employee covenants that, to the full extent permitted
by law, Employee will not file or institute complaint or action against Employer
with respect to any matters arising before or on the date Employee signs this
Agreement.  Employee will not recommend or suggest to any potential claimants or
employees of Employer or their attorneys or agents that they initiate claims or
lawsuits against Employer, and/or any of its subsidiaries, nor will Employee
voluntarily aid, assist, or cooperate with any claimants or employees of
Employer or their attorneys or agents in any claims or lawsuits now pending or
commenced in the future against Employer and/or its subsidiaries; provided,
however, that nothing in this Paragraph 11 will be construed to prevent Employee
from giving truthful testimony in response to direct questions asked pursuant to
a lawful subpoena during any future legal proceedings involving Employer.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
limit Employee’s right to communicate with the SEC regarding possible securities
law violations or to file a charge or complaint with the SEC and obtain monetary
recovery as a result of such charge or complaint

12.Entire Agreement.  This Agreement embodies the entire agreement of all the
Parties hereto who have executed it and supersedes any and all other agreements,
understandings, negotiations, or discussions, either oral or in writing, express
or implied, between the Parties to this Agreement,

- 6 -

 

--------------------------------------------------------------------------------

 

except for all post-employment obligations of Employee under any other
agreements between Employee and Employer regarding and/or including provisions
addressing confidentiality, non-competition/non-solicitation; any Patent and
Trade Secret Agreements, Use of Company-Owned Computer Systems Agreements,
Always Honest Agreements, and/or any other separate agreements regarding other
benefits including but not limited to incentive/bonus plans, restricted stock,
stock option, performance units, pensions, retiree benefits, etc., which will
remain in full force and effect, it being understood that this Agreement is in
addition to and not in substitution for the covenants and obligations, including
any and all confidentiality, non-competition, and non-solicitation provisions,
contained in such agreements.  The Parties to this Agreement acknowledge that no
representations, inducements, promises, agreements or warranties, oral or
otherwise, have been made by them, or anyone acting on their behalf, which are
not embodied in this Agreement; that they have not executed this Agreement in
reliance on any representation, inducement, promise, agreement, warranty, fact
or circumstance, not expressly set forth in this Agreement; and that no
representation, inducement, promise, agreement or warranty not contained in this
Agreement including, but not limited to, any purported settlements,
modifications, waivers or terminations of this Agreement, shall be valid or
binding, unless executed in writing by all of the Parties to this
Agreement.  This Agreement may be amended, and any provision herein waived, but
only in writing, signed by the party against whom such an amendment or waiver is
sought to be enforced.

13.Costs and Attorney’s Fees.  The Parties agree that in the event of a breach
of any provision of this Agreement, the prevailing party shall pay all costs and
attorney’s fees incurred in conjunction with enforcement of this Agreement, to
the extent permitted by law.

14.Governing Law.  Arizona law shall govern the validity and interpretation of
this Agreement, without regard to its choice of law principles.

15.No Admission of Wrongdoing.  It is understood and agreed by the Parties that
the promises, payments and consideration of this Agreement shall not be
construed as an admission of any liability or obligation by either party to the
other party or any other person.

16.Voluntary.  This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the Parties hereto.  The Parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

17.Newly-Discovered Facts.  The Parties hereby acknowledge that they may
hereafter discover facts different from or in addition to those that they now
know or believed to be true when they expressly agreed to assume the risk of the
possible discovery of additional facts, and they agree that this Agreement will
be and remain effective regardless of such additional or different facts.  The
Parties expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown or unsuspected claims, demands, causes of action,
governmental, regulatory or enforcement actions, charges, obligations, damages,
liabilities, and attorneys’ fees and costs, if any, as well as those relating to
any other claims, demands, causes of action, obligations, damages, liabilities,
charges, and attorneys’ fees and costs specified herein.

18.General Terms and Conditions.

A.The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

- 7 -

 

--------------------------------------------------------------------------------

 

B.This Agreement may be executed in two counterparts and via facsimile and/or
email, each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

C.Should any portion, word, clause, phrase, sentence or paragraph of this
Agreement be declared void or unenforceable, such portion shall be considered
independent and severable from the remainder, the validity of which shall remain
unaffected.  This Agreement shall not be construed in favor of one party or
against the other.

D.The failure to insist upon compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

E.This Agreement, and all the terms and provisions contained herein, shall bind
the heirs, personal representatives, successors and assigns of each party, and
inure to the benefit of each party, its agents, directors, officers, employees,
servants, successors, and assigns.

19.Arbitration.  Except to the extent that claims by Employer or Employee are
for injunctive relief, any disputes, claims or difference of opinion between
Employee and Employer (including all employees, partners or contractors of
Employer) involving the formation of this Agreement, or the meaning,
interpretation, or application of any provision of this Agreement, or any other
dispute between Employee and Employer which relates to or arises out of or
relates to the employment relationship or severance thereof between the parties,
shall be settled exclusively by binding arbitration before one neutral
arbitrator pursuant to the Employment Rules of the American Arbitration
Association applicable to employment related disputes, and judgment on the award
rendered by the arbitrator may be entered and enforced in any court having
jurisdiction thereof.

20.Code Section 409A Compliance.  Each installment payment of the severance
allowance set forth in Paragraph 2.A.(i) is hereby deemed to be a separate
payment for purposes of Code Section 409A.  The parties hereto intend that (i)
the payments set forth in Paragraphs 2.A.(i) and 2.A.(iii) shall be treated as
payments other than deferred compensation pursuant to the “short-term deferral”
exception set forth in Treasury Regulation section 1.409A-1(b)(4), and (ii) the
payment reductions set forth in Paragraph 2.A.(ii) shall be treated, to the
maximum extent possible, as payments other than deferred compensation pursuant
to the “medical benefits” exception set forth in Treasury Regulation section
1.409A-1(b)(9)(v)(B).

Attestation

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.

EMPLOYEE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EMPLOYEE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EMPLOYEE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EMPLOYEE SO THAT EMPLOYEE FULLY
UNDERSTANDS ITS CONTENT AND EFFECT.  OTHER THAN AS STATED HEREIN, THE PARTIES
AGREE THAT NO PROMISE

- 8 -

 

--------------------------------------------------------------------------------

 

OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT AND THAT THE PARTIES ARE
LEGALLY COMPETENT TO EXECUTE THE SAME.

EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EMPLOYEE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT WITH
AN ATTORNEY BEFORE EXECUTING IT AND THAT EMPLOYEE HAS DONE SO OR HAS VOLUNTARILY
ELECTED NOT TO DO SO.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:  November 22, 2017

 

VIAD CORP

 

 

 

 

 

 

By:

/s/ Steven W. Moster

 

 

 

Steven W. Moster

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

Dated:  November 21, 2017

 

/s/ Deborah J. DePaoli

 

 

 

Deborah J. DePaoli

 

 

 

 

 

 

 

 

 

 

- 9 -

 